DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US20110289719), hereinafter Han.
Regarding claim 1, Han discloses a handheld vacuum cleaner comprising: a housing (Fig. 8 element 52, Paragraph 0050) defining a top (see annotated Fig. 11 below), a bottom (see annotated Fig. 11 below), a motor chamber (upper part of the housing (52) as indicated in Paragraph 0051), a dirty air inlet (Fig. 11 leading edge of element 63, Paragraph 0052) at a front of the housing (see annotated Fig. 11 below), a handle (Fig. 10 element 62, Paragraph 0051) positioned at a rear of the housing (see annotated Fig. 11 below) having a grip portion (see annotated Fig. 11 below), a clean air outlet (Fig. 11 
the housing including a continuous elongate structural member (Fig. 8 element 52) extending from the dirty air inlet into the grip portion of the handle (Fig. 10; the elongate structural member is a continuous body that extends from the dirty air inlet into the grip portion of the handle. As best understood by examiner, the phrase “extends into” is interpreted to mean that the elongate structural member is integral with the grip portion, consistent with applicant’s use of the phrase); 
a motor (Fig. 5 element M) disposed in the motor chamber (Paragraph 0051); 
a dirt cup (Fig. 8 element 102, Paragraph 0057) coupled to the elongate structural member (Fig. 9 coupled to the elongate structural member via elements 113 and 77, Paragraph 0060), the dirt cup in fluid communication with the dirty air inlet and the motor (Paragraph 0074; airflow path goes through the dirty air inlet, dirt cup, motor, and clean air outlet); and 
wherein the elongate structural member defines a portion of the airflow path extending from the dirty air inlet (Fig. 11; the cavity defined by the dirty air inlet is a part of the elongate structural member and defines a  portion of the airflow path).

    PNG
    media_image1.png
    548
    765
    media_image1.png
    Greyscale

Regarding claim 2, Han discloses the limitations of claim 1, as described above, and further discloses the elongate structural member includes a body portion (see annotated Fig. 10 below) and a tang portion (see annotated Fig. 10 below), the body portion of the elongate structural member defines a portion of the airflow path extending from the dirty air inlet (Fig. 11; the cavity defined by the dirty air inlet is a part of the body portion and defines a portion of the airflow path), and the tang portion extends into the grip portion of the handle (Fig. 10; the tang portion is a continuous body that extends into the grip portion of the handle. As best understood by examiner, the phrase “extends into” is interpreted to mean that the tang portion is integral with the grip portion, consistent with applicant’s use of the phrase).

    PNG
    media_image2.png
    727
    483
    media_image2.png
    Greyscale


Regarding claim 3, Han discloses the limitations of claim 2, as described above, and further discloses the body portion of the elongate structural member and the tang portion of the elongate structural member are formed together as a single unitary part (see annotated Fig. 10 above; the body portion and the tang portion are integral to each other and define a single unitary part).

Regarding claim 4, Han discloses the limitations of claim 3, as described above, and further discloses the housing further includes two side panel sections (see annotated Fig. 10 above; second side 

Regarding claim 5, Han discloses the limitations of claim 4, as described above, and further discloses the two side panel sections further surround at least some of the body portion of the elongate structural member (see annotated Fig. 10 above; the two side panel sections surround at least the portion of the body portion shown in annotated Fig. 10 above).

Regarding claim 13, Han discloses the limitations of claim 4, as described above, and further discloses the elongate structural member and the two side panel sections cooperate to form a filter chamber (Fig. 10 element 51) for housing a filter (as best understood by examiner, the elongate structural member and the two side panels collectively cooperate to form a filter chamber (51). If the intended meaning is that the three elements define boundaries of a filter chamber, such requirement was not required by the claim).

Regarding claim 14, Han discloses the limitations of claim 13, as described above, and further discloses the elongate structural member and the two side panel sections further cooperate to form the motor chamber (as best understood by examiner, the elongate structural member and the two side panels collectively cooperate to form the motor chamber. If the intended meaning is that the three elements define boundaries of a filter chamber, such requirement was not required by the claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US20110289719), hereinafter Han.
Regarding claim 6, Han discloses the limitations of claim 5, as described above, but fails to disclose the two side panel sections cooperate with the elongate structural member to form a box beam shape. The device of Han generally defines an arcuate body.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the handheld vacuum cleaner of Han to define whatever shape best suited a particular application, manufacturing process, or design aesthetic, including shapes in which the two side panel sections cooperated with the elongate structural member to form a box beam shape.  Additionally, Examiner indicates that changes in shape are obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (see MPEP 2144.04, In reDailey USPQ 47)

Regarding claim 8, Han, as modified, discloses the limitations of claim 6, as described above, and further discloses the elongate structural member and the two side panel sections cooperate to form a filter chamber (Fig. 10 element 51) within the box beam shape for housing a filter (as best understood by examiner, the elongate structural member and the two side panels collectively cooperate to form a 

Regarding claim 9, Han, as modified, discloses the limitations of claim 6, as described above, and further discloses the elongate structural member and the two side panel sections further cooperate to form the motor chamber within the box beam shape (as best understood by examiner, the elongate structural member and the two side panels collectively cooperate to form the motor chamber. If the intended meaning is that the three elements define boundaries of a filter chamber, such requirement was not required by the claim).  

Allowable Subject Matter
Claims 7, 10-12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 7, 10-12, and 15-16 the closest art of record, Han et al (US20110289719), discloses the limitations of claims 3, 4, and 6, as described above, but Han, alone or in combination, does not teach, suggest, or make obvious the following features, in combination with the additional elements of each claim:
Fasteners coupling the side panel sections oriented as recited in claims 7 and 10.
A longitudinal section at least partially surrounding the body portion and disposed as recited in claim 11.
 A block receiving recess on a filter, a block extending from the body portion, and the block and block receiving recess cooperating as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723